IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                            Assigned on Briefs August 6, 2002

                STATE OF TENNESSEE v. WENDELL S. LEWIS

                 Direct Appeal from the Criminal Court for Shelby County
                        No. 00-04909   James C. Beasley, Jr., Judge



                   No. W2001-03098-CCA-R3-CD - Filed February 4, 2003


When the defendant’s status on community corrections was revoked, the trial court should have
given the defendant credit for the time served in the community corrections program. We, therefore,
reverse and modify the judgment of the trial court.

          Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court
                                 Reversed and Modified

JOHN EVERETT WILLIAMS , J., delivered the opinion of the court, in which JOSEPH M. TIPTON and
THOMAS T. WOODA LL, JJ., joined.

A C Wharton, Jr., Public Defender; Garland Ergüden and Robert Hayes Gowen, Assistant Public
Defenders, for the appellant, Wendell S. Lewis.

Paul G. Summers, Attorney General and Reporter; Helena Walton Yarbrough, Assistant Attorney
General; William L. Gibbons, District Attorney General; and Paul F. Goodman, Assistant District
Attorney General, for the appellee, State of Tennessee.


                                           OPINION

       On September 26, 2000, the defendant, Wendell S. Lewis, pled guilty to driving while a
habitual motor vehicle offender and was later sentenced to community corrections for two years.
Almost a year later, the defendant’s status on community corrections was revoked. At the revocation
hearing, the trial court found that the defendant had not complied with the conditions of his
community corrections sentence and ordered the defendant to serve a two-year sentence in the county
workhouse, with no credit for time served in the community corrections program.

     The defendant timely appeals the trial court’s denial of credit for time served in the
community corrections program. Specifically, the defendant is seeking three hundred sixty-three
(363) days credit from October 20, 2000, the date the Order was entered placing him in community
corrections status, until October 18, 2001, the date the revocation petition was filed.

                                               Analysis

        The State agrees with the defendant’s position, noting the granting of such credit is mandated
by statute and is not discretionary with the trial court. We agree.

        Upon revocation of a community corrections sentence, the trial court has the authority to
modify the sentence, not deny credit for time actually served in the community corrections program,
no matter how lackluster or unsuccessful the defendant’s performance. Tenn. Code Ann. § 40-36-
106(e)(4). This Court applied this provision and held that a defendant must receive credit for the full
period he was in community corrections until the filing of a revocation proceeding. State v. Victor
Lofton, No. 02C01-9611-CC-00427, 1997 Tenn. Crim. App. LEXIS 985, at *4 (Tenn. Crim. App.
Oct. 2, 1997, at Jackson). Accordingly, the defendant is entitled to three hundred sixty-three (363)
days credit.

                                          CONCLUSION

        The judgment of the trial court is reversed and modified to reflect a sentence of two (2) years,
with three hundred sixty-three (363) days credit for the time the defendant was in the community
corrections program.




                                                        _______________________________
                                                        JOHN EVERETT WILLIAMS, JUDGE




                                                  -2-